Title: General Orders, 28 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Wednesday Octr 28th 78.
            Parole Narragansett—C. Signs Nobletown. Naples.
            
          
          Lieutenant Job Vernon and Lieutt Andrew Little of the 5th Pennsylvania Regiment are appointed, the first Pay-Master and the second Quarter Master to the same from the 1st instant.
          
          
          
          A General Court-Martial of the Line to sit at or near Robinson’s House as soon as may be for the trial of Major Painter on an Appeal from a late Garrison Court-Martial held at West-Point—A Field Officer from the Virginia Line to preside—Four Captains from Muhlenberg’s Brigade five from Scott’s and three from the Garrison of West Point to attend as Members—All Evidences and Persons concern’d will attend the Court.
          At a Brigade General Court Martial held in General Clinton’s Brigade October 20th 1778. John Yeomans a soldier in Coll Dubois’s Regiment was tried for desertion and robbery—The Charge of robbery was not supported, but found guilty of desertion and sentenced to be shot to death at the head of the Brigade.
          The Commander in Chief approves the sentence but is pleased to pardon said Yeomans on account of the recent instances of many criminals having been executed for breaches of military duty—which he hopes will not only deter him but every other soldier in the Army from violating his solemn obligations faithfully to serve the United-States.
        